             Case 2:20-cv-01848-TLN-AC Document 1 Filed 09/14/20 Page 1 of 8



 1   RACHEL E. KAUFMAN (CAL BAR NO. 259353)
     KAUFMAN P.A.
 2   400 NW 26th Street
     Miami, FL 33127
 3
     Telephone: (305) 469-5881
 4   rachel@kaufmanpa.com

 5   Attorney for Plaintiff and the Putative Class

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10
     MARK AUSSIEKER, individually and on
11   behalf of all others similarly situated,
12                  Plaintiff,                           CLASS ACTION
13
     v.                                                  JURY TRIAL DEMAND
14
     WORTH UNLIMITED LLC D/B/A
15   UNITED FINANCIAL FREEDOM, a
     Utah corporation,
16

17                  Defendant.

18

19

20

21          1.     As the Supreme Court explained at the end of its term this year, “Americans

22   passionately disagree about many things. But they are largely united in their disdain for

23   robocalls. The Federal Government receives a staggering number of complaints about
24   robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of
25
     complaints. For nearly 30 years, the people’s representatives in Congress have been fighting
26
     back. As relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,
27

28
                                                     1
                                   CLASS ACTION COMPLAINT
             Case 2:20-cv-01848-TLN-AC Document 1 Filed 09/14/20 Page 2 of 8


     generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political
 1

 2   Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

 3           2.     Plaintiff alleges that Worth Unlimited made prerecorded voice telemarketing calls

 4   to the Plaintiff and other putative class members without their consent.
 5           3.     Because prerecorded voice marketing campaigns generally place calls to hundreds
 6
     of thousands or even millions of potential customers en masse, the Plaintiff brings this action on
 7
     behalf of a proposed nationwide class of other persons who received illegal robocalls from or on
 8
     behalf of the Defendant.
 9

10           4.     A class action is the best means of obtaining redress for the Defendant’s wide-

11   scale illegal telemarketing and is consistent both with the private right of action afforded by the

12   TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.
13
                                                     Parties
14
             5. Plaintiff, Mark Aussieker, resides in California in this District.
15
             6. Defendant Worth Unlimited is a Utah limited liability company that makes
16
     telemarketing calls into this District, as it did with the Plaintiff.
17

18
                                             Jurisdiction & Venue
19
             7. The Court has federal question subject matter jurisdiction over these TCPA claims.
20

21           8. The Court has personal jurisdiction over the Defendant because it engaged in

22   telemarketing conduct into this District.

23           9. Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events or
24
     omissions giving rise to the claim occurred in this District, as the robocalls were made into this
25
     District.
26

27

28
                                                         2
                                    CLASS ACTION COMPLAINT
             Case 2:20-cv-01848-TLN-AC Document 1 Filed 09/14/20 Page 3 of 8


                                            TCPA Background
 1

 2          10. The TCPA makes it unlawful “to make any call (other than a call made for

 3   emergency purposes or made with the prior express consent of the called party) using an
 4   automatic telephone dialing system or an artificial or prerecorded voice … to any telephone
 5
     number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The
 6
     TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C.
 7
     § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).
 8

 9          11. According to findings by the Federal Communication Commission (“FCC”), the

10   agency Congress vested with authority to issue regulations implementing the TCPA, such calls

11   are prohibited because, as Congress found, automated or prerecorded telephone calls are a
12
     greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly
13
     and inconvenient.
14
            12. The FCC also recognized that “wireless customers are charged for incoming calls
15
     whether they pay in advance or after the minutes are used.” In re Rules and Regulations
16

17   Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18   18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).
19          13. While “prior express consent” is required for all automated and prerecorded calls, in
20
     2013, the FCC required “prior express written consent” for all such telemarketing calls to
21
     wireless numbers and residential lines. Specifically, it ordered that:
22
            [A] consumer’s written consent to receive telemarketing robocalls must be signed
23          and be sufficient to show that the consumer: (1) received “clear and conspicuous
24          disclosure” of the consequences of providing the requested consent, i.e., that the
            consumer will receive future calls that deliver prerecorded messages by or on behalf
25          of a specific seller; and (2) having received this information, agrees unambiguously
            to receive such calls at a telephone number the consumer designates.[] In addition,
26          the written agreement must be obtained “without requiring, directly or indirectly,
            that the agreement be executed as a condition of purchasing any good or service.[]”
27

28
                                                      3
                                   CLASS ACTION COMPLAINT
             Case 2:20-cv-01848-TLN-AC Document 1 Filed 09/14/20 Page 4 of 8


     In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
 1

 2   27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

 3           14. “Telemarketing” is defined as “the initiation of a telephone call or message for the

 4   purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,
 5   which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).
 6
             15. Encouraging people to hold telemarketers accountable on behalf on their fellow
 7
     Americans, the TCPA provides a private cause of action to persons who receive such calls. 47
 8
     U.S.C. § 227(b)(3).
 9

10                                           Factual Allegations

11           16. Worth Unlimited offers debt relief services.

12           17. In order to sell its products and services, Worth Unlimited relies on telemarketing.
13
             18. One of the telemarketing strategies used by Defendant involves the use of
14
     prerecorded messages to solicit potential customers to use its services.
15
             19. While such automated technology may save time and money for Worth Unlimited’s
16
     telemarketing efforts, it violates the privacy rights of the Plaintiff and putative class.
17

18   Calls to Plaintiff Aussieker
             20.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
19
             21. Mr. Aussieker’s telephone number, 916-705-XXXX is registered to a cellular
20

21   telephone service.

22           22. Worth Unlimited called Mr. Aussieker on his cellular telephone with a pre-recorded

23   message on June 4, 2020.
24           23. The purpose of the calls was to sell Worth Unlimited’s debt relief services to Mr.
25
     Aussieker in exchange for a fee.
26
             24. Confirming that Worth Unlimited made the call and was offering its services, Mr.
27
     Aussieker responded to the prerecorded voice’s questions to be transferred to a live person.
28
                                                   4
                                   CLASS ACTION COMPLAINT
             Case 2:20-cv-01848-TLN-AC Document 1 Filed 09/14/20 Page 5 of 8


             25. Once transferred, Mr. Aussieker feigned interest in Defendant’s products and
 1

 2   received a confirmatory e-mail and text message with a recorded video.

 3           26. Following the video, a Mr. James Townliand contacted the Plaintiff to further solicit

 4   Worth Unlimited’s services.
 5           27. Defendant’s calls invaded Plaintiff’s privacy and intruded upon his right to seclusion.
 6
     The calls frustrated and upset Plaintiff by interrupting his daily life and wasting his time.
 7
             28. Plaintiff did not provide prior express written consent to receive Defendant’s calls
 8
     prior to the receipt of the calls.
 9

10                                         Class Action Allegations

11           29. As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil Procedure,

12   Plaintiff brings this action on behalf of a class of all other persons or entities similarly situated
13
     throughout the United States.
14
             30. The Class of persons Plaintiff proposes to represent is tentatively defined as:
15
                     Robocall Class: All persons within the United States to whom: (a)
16                   Defendant and/or a third party acting on their behalf, made one or more non-
                     emergency telephone calls; (b) to their cellular or residential landline
17
                     telephone number; (c) using an artificial or prerecorded voice; and (d) at any
18                   time in the period that begins four years before the date of the filing of this
                     Complaint to trial.
19
             31. Excluded from the Class are counsel, the Defendant, and any entities in which the
20

21   Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

22   this action is assigned, and any member of such judge’s staff and immediate family.

23           32. The Class as defined above is identifiable through phone records and phone number
24   databases.
25
             33. The potential Class members is likely to number at least in the thousands. Individual
26
     joinder of these persons is impracticable.
27
             34. The Plaintiff Aussieker is a member of the Robocall Class.
28
                                                     5
                                     CLASS ACTION COMPLAINT
             Case 2:20-cv-01848-TLN-AC Document 1 Filed 09/14/20 Page 6 of 8


            35. There are questions of law and fact common to Plaintiff and to the proposed Class,
 1

 2   including but not limited to the following:

 3                  a. Whether Defendant violated the TCPA by using artificial and/or prerecorded

 4   calls to contact putative class members’ cellular telephones or residential landlines;
 5                  b. Whether Defendant placed calls without obtaining the recipients’ prior
 6
     express consent for the calls;
 7
                    c. Whether the Plaintiff and the class members are entitled to statutory damages
 8
     because of Defendant’s actions.
 9

10          36. The Plaintiff’s claims are typical of the claims of class members because he received

11   the same type of telephone contact as others in alleged violation of a single federal statute.

12          37. The Plaintiff is an adequate representative of the Class because his interests do not
13
     conflict with the interests of the Class, he will fairly and adequately protect the interests of the
14
     Class, and counsel skilled and experienced in class actions, including TCPA class actions,
15
     represents him.
16
            38. Common questions of law and fact predominate over questions affecting only
17

18   individual class members, and a class action is the superior method for fair and efficient

19   adjudication of the controversy. The only individual question concerns identification of class
20   members, which will be ascertainable from records maintained by Defendant and/or their agents.
21
            39. The likelihood that individual members of the class will prosecute separate actions is
22
     remote due to the time and expense necessary to prosecute an individual case.
23
            40. The Plaintiff is not aware of any litigation concerning this controversy already
24

25   commenced by others who meet the criteria for the entire Class’s membership described above.

26

27

28
                                                       6
                                      CLASS ACTION COMPLAINT
             Case 2:20-cv-01848-TLN-AC Document 1 Filed 09/14/20 Page 7 of 8


                                             LEGAL CLAIMS
 1

 2                                         First Claim for Relief
                           Violation of the TCPA’s Automated Call provisions
 3
            41. The Plaintiff incorporates the allegations from all previous paragraphs as if fully set
 4
     forth herein.
 5

 6          42. Defendant’s call was made without the prior express consent, or the prior express

 7   written consent, of the called parties. 47 C.F.R. § 64.1200(a)(2); 47 C.F.R. § 64.1200(f)(8).

 8          43. The Defendant violated the TCPA by (a) using a prerecorded voice to make calls to
 9
     cellular and residential landline telephone numbers without the required consent, or (b) by the
10
     fact that others made those calls on its behalf. See 47 U.S.C. § 227(b).
11
            44. The Defendant’s violations were willful and/or knowing.
12
            45. The TCPA also authorizes injunctive relief, and the Plaintiff seeks injunctive relief
13

14   prohibiting Defendant from calling telephone numbers using an automatic telephone dialing

15   system or a prerecorded voice, absent an emergency circumstance.
16                                              Relief Sought
17
            WHEREFORE, for himself and all class members, Plaintiff requests the following relief:
18
            A.       Injunctive relief prohibiting Defendant from calling telephone numbers using a
19
     prerecorded voice absent an emergency circumstance.
20

21          B.       Because of Defendant’s violations of the TCPA, Plaintiff seeks for himself and

22   the other putative Class members $500 in statutory damages per violation or—where such

23   regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to 47
24   U.S.C. § 227(b)(3).
25
            C.       An order certifying this action to be a proper class action under Federal Rule of
26
     Civil Procedure 23, establishing any appropriate class the Court deems appropriate, finding that
27

28
                                                      7
                                   CLASS ACTION COMPLAINT
             Case 2:20-cv-01848-TLN-AC Document 1 Filed 09/14/20 Page 8 of 8


     Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms
 1

 2   representing Plaintiff as counsel for the Class.

 3          D.      Such other relief as the Court deems just and proper.

 4          Plaintiff requests a jury trial as to all claims of the complaint so triable.
 5                                                 Respectfully submitted,
 6
                                                   MARK AUSSIEKER, individually and on behalf
 7                                                 of those similarly situated individuals

 8   Dated: September 14, 2020                     By: /s/ Rachel E. Kaufman
                                                   Rachel E. Kaufman (Cal Bar no. 259353)
 9
                                                   rachel@kaufmanpa.com
10                                                 KAUFMAN P.A.
                                                   400 NW 26th Street
11                                                 Miami, FL 33127
                                                   Telephone: (305) 469-5881
12
                                                   Attorney for the Plaintiff and the putative Class
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
                                   CLASS ACTION COMPLAINT
